                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

FREDRIC GYGI,

                     Plaintiff,
                                                          No. 2:19-cv-00461-KRS-GBW
v.

CITY OF ARTESIA; DON RALEY;
JUAN REYES; and LINDELL SMITH,


                     Defendants.


                                    FINAL JUDGMENT

       Having dismissed with prejudice Plaintiff’s complaint in an Order entered concurrently

herewith,

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that final judgment is

entered and this matter is DISMISSED WITH PREJUDICE.



                                           _____________________________________
                                           KEVIN R. SWEAZEA
                                           UNITED STATES MAGISTRATE JUDGE
                                           Presiding by consent
